COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Brett Wayne Dearman v. Helen Marie Dearman

Appellate case number:    01-22-00560-CV

Trial court case number: 2016-81582

Trial court:              257th District Court of Harris County

       The record was due to be filed on August 25, 2022. The clerk’s record was filed on
September 30, 2022. The court reporter filed a status report on August 11, 2022, stating that she
had not received payment for the reporter’s record. Based on the reporter’s status report, on August
29, 2022, the Court issued a notice that no payment arrangements had been made for the filing of
the reporter’s record and advised appellant that the deadline to make financial arrangements for
the preparation and filing of the reporter’s record was September 28, 2022. On September 30,
2022, appellant filed a letter attaching proof that he had paid the court reporter in May 2022 and
the court reporter acknowledged receiving payment but stated that she would be unable to begin
work on the record for at least two months given the backlog of record she had to prepare.
        Because the court reporter had received payment at least three months before she filed the
status report in this Court stating that she had not received payment, we issue the following order.
        Court reporter, Angela McBride, is ordered to file the reporter’s record within 20 days of
the date of this order or the Court will refer this matter to the trial court to determine why the
court reporter has failed to file the reporter’s record.
       It is so ORDERED.

Judge’s signature: _______/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___October 20, 2022____